Citation Nr: 0814792	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  06-19 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1961 to August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
New York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).  

In correspondence received in May 2006, the appellant 
requested a travel board hearing, before an Veterans Law 
Judge, at the RO.  It is a basic principle of veterans' law 
that the Board shall decide an appeal only after affording 
the claimant an opportunity for a hearing.  38 U.S.C.A. § 
7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2007), a 
hearing on appeal before the Board will be granted if a 
claimant expresses a desire to appear in person.  Therefore, 
additional action is required in this case.

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a 
travel board hearing with a veterans law 
judge.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



